Citation Nr: 1530149	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased evaluation for lumbar strain with bulging discs            L3-L4, L4-L5, currently rated at the 10 percent level.

2. Entitlement to service connection for a left leg disorder other than left lower extremity radiculopathy.

3. Entitlement to service connection for psychosis for the purpose of establishing eligibility for VA treatment.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, regarding a claim for service connection for a left leg condition, and also having contested the initial assigned disability evaluation for a lumbar spine disorder.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

During pendency of this matter, in an October 2014 RO rating decision service connection was granted for radiculopathy, left lower extremity, the issue of whether there is remaining compensable left leg disability is characterized above as on the title page.  By that rating action, the RO moreover by finding of Clear and Unmistakable Error (CUE) in a prior decision revised the effective date for assignment of a 10 percent evaluation for lumbar strain with bulging discs, to an earlier date of September 5, 2006.  

The Veteran's attorney in this matter has timely perfected an appeal from the RO's April 2012 adjudicative determination denying service connection for psychosis for the purpose of establishing eligibility for VA treatment.

By recent filings, the Veteran's attorney indicated Notice of Disagreement (NOD) with July 2014 and October 2014 RO rating decisions but without contesting specific claims.  As the benefits sought appear to have been granted, it is unclear exactly what is disagreed with.  The Veteran or her attorney may so indicate with specificity at the RO what was disagreed with, so that appropriate action might be taken. 

At present, the claims for increased rating for lumbar strain and service connection for left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C.A. § 1702 is deemed moot, given that the Veteran is already entitled to such medical treatment by reason of his existing combined service-connected disability compensation.  Specifically, service connection for an acquired psychiatric disorder has been granted, permitting treatment for the disorder.


CONCLUSION OF LAW

The claim of service connection for a psychosis for the purpose of establishing            VA treatment eligibility is dismissed.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R.           § 17.36 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702(a) (West 2014).

Without reaching the merits of entitlement to service connection for psychosis for VA treatment eligibility under 38 U.S.C.A. § 1702(a), the Board now finds the issue moot by reason of the fact that the Veteran is already service connected for an acquired psychiatric disorder, establishing treatment eligibility therein, and hence no additional benefit could inure to the Veteran from deciding this matter.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  As no further benefit is available herein, the underlying issue is moot, so is the Veteran's accompanying outstanding hearing request in regard to this one particular claim.  The claim must be dismissed.


ORDER

As to the claim for entitlement to service connection for psychosis for the purpose of VA treatment eligibility the appeal is dismissed.


REMAND

On two separate occasions the Veteran has filed a VA Form 9 (Substantive Appeal to the Board) with attendant request for videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The most recent such form was in part responding to the October 2014 Supplemental Statement of the Case (SSOC) that continued the denial of pending claims for increased rating for lumbar spine disability, and service connection for left leg condition, and therefore is reasonably deemed to refer to a hearing sought on those claims.  

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws her request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


